 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 122 
602 
Fortuna Enterprises, L.P. a Delaware limited part-
nership d/b/a The Los Angeles Airport Hilton 
Hotel and Towers and
 UNITE HERE, Local 11.
  Cases 31ŒCAŒ27837, 31ŒCAŒ27954, and 31ŒCAŒ
28011 
August 24, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND HAYES
 On April 30, 2009, the two sitting members of the 
Board issued a Decision and Order Remanding in this 
proceeding, which is reported at 354 NLRB 202 and, on 
October 29, 2009, they issued
 a Supplemental Decision 
and Order in this proceeding, which is reported at 354 
NLRB No. 95.
1  The Respondent filed petitions for re-
view in the United States Court of Appeals for the Dis-
trict of Columbia Circuit, and the General Counsel filed 
cross-applications for enforcement.  On June 17, 2010, 

the United States Supreme Cour
t issued its decision in 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, hold-
ing that under Section 3(b) of the Act, in order to exer-
cise the delegated authority of the Board, a delegee group 
of at least three members must be maintained.  Thereaf-

ter, the Board issued an order setting aside the above-
referenced decision and order remanding and supplemen-
tal decision and order, and retained this case on its 

docket for further action as appropriate. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and 
supplemental decision, and the 
record in light of the ex-
ceptions and briefs and has d
ecided to affirm the judge™s 
rulings, findings, and conclusions and to adopt the rec-
ommended Orders to the extent and for the reasons stated 

in the decision and supplemental decision reported at 354 
NLRB No. 17 and 354 NLRB 843, respectively, which 
have been set aside and which are incorporated herein by 

reference.
3                                                           
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 

all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 Member Hayes agrees with statements made by Member Schaum-
ber in fns. 5 and 8 of 354 NLRB 202. 
 